Title: From George Washington to Colonel James Clinton, 23 June 1776
From: Washington, George
To: Clinton, James



sir
Head-Quarters N. York June 23d 1776

Yours of the 20th & 22d Inst. are both safe to hand, the person you was to seize by warrant, you are Immediately to send with the papers on to this place in charge of an Officer you can confide in, in this no time is to be lost, It is out of my power to assist you in procureing Arms, must therefore urge you to make application to the Convention Committees &c. who I hope will supply you, your letter of the 20th I shall answer the first Opportunity—am in haste. sir Your Most Humble Servt

Go: Washington

